DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-9, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yehezkely (US 2013/0293420) in view of Sharawi (US 2017/0141465).

Re Claim 1: Yehezkely discloses: An antenna system (Figs 1, 3, 4, 5), comprising 
a system ground unit (417,418); and 
millimeter wave antenna arrays (such as 421 and 422); 
wherein the antenna system comprises four millimeter wave antenna arrays respectively disposed on a front side and a rear side of the system ground unit (as evidenced by Fig 5 each direction of antenna coverage comprises at least two rows, e.g. arrays, of elements and the entire antenna system comprises at least two dual arrays, , 421 and 422, on two opposite surfaces of the system ground, 416 and 417, of the device), and every two of the four millimeter wave antenna arrays are disposed on the same side of the system ground unit (as evidenced by Fig 5 with each row of elements, 510, representing an array); 

the two millimeter wave antenna arrays located on the front side (421) of the system ground unit are parallel to each other and both extend along a first direction (as evidenced by Figs 4, 5); the two millimeter wave antenna arrays located on the rear side (422) of the system ground unit are parallel to each other (as evidenced by Figs 4, 5); and 
the four millimeter wave antenna arrays jointly form omnidirectional coverage.
Yehezkely fails to specifically disclose: the two millimeter wave antenna arrays located on the rear side of the system ground unit are parallel to each other and both extend along a second direction; the first direction is perpendicular to the second direction;
Sharawi, however teaches: four millimeter wave antenna arrays (Fig 5A:  arrays 109) grouped into two orthogonal arrays of parallel dual sub array sections (as evidenced by Fig 5A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the two millimeter wave antenna arrays located on the rear side of the system ground unit are parallel to each other and both extend along a second direction; the first direction is perpendicular to the second direction in Yehezkely, as taught by Sharawi, in order to improve isolation between the two arrays through decreased correlation.


Yehezkely discloses: The antenna system according to claim 1, 
wherein the first direction is a short-axis direction of the system ground unit, and the second direction is a long-axis direction of the system ground unit.
Sharawi further discloses: the first direction is a short-axis direction of the system ground unit, and the second direction is a long-axis direction of the system ground unit (as evidenced by Fig 5A: a first pair of mmw arrays, 109, with four units across in a first direction that is parallel to a short axis direction of the system ground unit, under the pcb dielectric substrate, and a second pair of mmw arrays, 109, with four units across in a second direction that is parallel to a long direction of the system ground unit).

Re Claim 6:  The disclosures of Yehezkely as modified have been discussed above. 
Yehezkely also discloses: The antenna system according to claim 1, wherein the two millimeter wave antenna arrays located on the front side (421) of the system ground unit (417, 418) are opposite to the two millimeter wave antenna arrays located on the rear side (422) of the system ground unit.

Re Claim 7: The disclosures of Yehezkely as modified have been discussed above. 
Yehezkely also discloses: The antenna system according to claim 6, wherein the system ground unit (417, 418) is of a rectangular structure (as evidenced by Figs 3, 4, 5), the two millimeter wave antenna arrays located on the front side of the system ground unit are disposed at the upper left corner of the front side, and the two millimeter wave antenna arrays located on the rear side of the system ground unit are disposed at the upper right corner of the rear side (as evidenced by Fig 4:  the front and back antenna arrays are at an upper end of the device and as evidenced by Figs 2 and 5 the arrays occupy the upper left corner of the front side and the upper right corner of the back side).

Re Claim 8: The disclosures of Yehezkely as modified have been discussed above. 
Yehezkely as modified discloses:  The antenna system according to claim 1, 
Yehezkely fails to specifically disclose: wherein the antenna unit is a beam tilting patch antenna
Sharawi, further teaches: wherein the antenna unit is a beam tilting patch antenna (Fig 4B and para 0028).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize wherein the antenna unit is a beam tilting patch antenna in Yehezkely, as taught by Sharawi, in order to provide a desired initial beam direction without the need for phase shifters to be activated to direct communications to and from the device.

Re Claim 9: The disclosures of Yehezkely as modified have been discussed above. 
Yehezkely also discloses: A communication terminal, comprising a main board and the antenna system according to claim 1, wherein the main board serves as the system ground unit (para 0026 and as evidenced by Figs 2, 4 the main board upon which the radio circuitry and antenna elements are fixed serves as the ground unit, 417 and 418, for the antenna system).

Re Claim 13: The disclosures of Yehezkely as modified have been discussed above. 
Yehezkely also discloses: A communication terminal, comprising a main board and the antenna system according to claim 5, wherein the main board serves as the system ground unit (para 0026 and as evidenced by Figs 2, 4 the main board upon which the radio circuitry and antenna elements are fixed serves as the ground unit, 417 and 418, for the antenna system).

Re Claim 14: The disclosures of Yehezkely as modified have been discussed above. 


Re Claim 15: The disclosures of Yehezkely as modified have been discussed above. 
Yehezkely also discloses: A communication terminal, comprising a main board and the antenna system according to claim 7, wherein the main board serves as the system ground unit (para 0026 and as evidenced by Figs 2, 4 the main board upon which the radio circuitry and antenna elements are fixed serves as the ground unit, 417 and 418, for the antenna system).

Re Claim 16: The disclosures of Yehezkely as modified have been discussed above. 
Yehezkely also discloses: A communication terminal, comprising a main board and the antenna system according to claim 8, wherein the main board serves as the system ground unit (para 0026 and as evidenced by Figs 2, 4 the main board upon which the radio circuitry and antenna elements are fixed serves as the ground unit, 417 and 418, for the antenna system).

Claim 2, 4, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yehezkely (US 2013/0293420) in view of Sharawi (US 2017/0141465) as applied to claim 1 above, and further in view of Haridas et al (“Haridas”) (US 2019/0372199).

Re Claim 2: The disclosures of Yehezkely as modified have been discussed above. 

Yehezkely as modified fails to specifically disclose: wherein each of the millimeter wave antenna arrays comprises four phase shifters electrically connected to the four antenna units.
Haridas, however, teaches:  a phased array (Fig 5a) where each radiating element of a four element array (40) has a phase shifter (102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize wherein each of the millimeter wave antenna arrays comprises four phase shifters electrically connected to the four antenna units in Yehezkely as modified, as taught by Haridas, in order to provide improved beam steering.

Re Claim 4: The disclosures of Yehezkely as modified have been discussed above. 
Yehezkely as modified discloses:  The antenna system according to claim 2, 
Yehezkely as modified fails to specifically disclose: wherein a specification of the phase shifter is 5 bits, and phase shift precision of the phase shifter is 11.250.
Haridas, however teaches: a specification of the phase shifter is 5 bits, and phase shift precision of the phase shifter is 11.250 (para 0211 “…it will be understood that any suitable number of MEMS switches could be employed to achieve phase shifts of a required range and granularity. Indeed, typically, the MEMS substrate 2 supports 127 capacitive MEMS switches in order to provide up to a 360° phase shift…” the 7 bit phase shifter includes 5 bits of resolution where the 7 bit phase shifter covers shifts of 2.8125 degrees which includes a precision of 11.250 degrees per phase shift).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize wherein a specification of the phase shifter is 5 bits, and phase shift 

Re Claim 10: The disclosures of Yehezkely as modified have been discussed above. 
Yehezkely as modified discloses:  A communication terminal, comprising a main board and the antenna system according to claim 2, wherein the main board serves as the system ground unit (para 0026 and as evidenced by Figs 2, 4 the main board upon which the radio circuitry and antenna elements are fixed serves as the ground unit, 417 and 418, for the antenna system).

Re Claim 12: The disclosures of Yehezkely as modified have been discussed above. 
Yehezkely as modified discloses:  A communication terminal, comprising a main board and the antenna system according to claim 4, wherein the main board serves as the system ground unit (para 0026 and as evidenced by Figs 2, 4 the main board upon which the radio circuitry and antenna elements are fixed serves as the ground unit, 417 and 418, for the antenna system).

Claim 3, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yehezkely (US 2013/0293420) in view of Sharawi (US 2017/0141465) as applied to claim 1 above, and further in view of Mow et al (“Mow”) (US 10,418,687).

Re Claim 3: The disclosures of Yehezkely as modified have been discussed above. 
Yehezkely as modified discloses: The antenna system according to claim 1, 
Sharawi further teaches: wherein the antenna unit configured to implement beam tilting (Fig 4B and para 0028).

Yehezkely as modified fails to specifically disclose wherein the antenna unit comprises a radiator and a director spaced away from the radiator, and the radiator is coupled to the director.
Mow, however, teaches: wherein the antenna unit comprises a radiator and a director spaced away from the radiator and configured to implement beam tilting, and the radiator is coupled to the director (col 7 lines 10-13 “…a phased antenna array for supporting millimeter wave communications may be patch antennas, dipole antennas, dipole antennas with directors and reflectors…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the antenna unit comprises a radiator and a director spaced away from the radiator, and the radiator is coupled to the director in Yehezkely as modified, as taught by Mow, as the simple substitution of equivalents known for the same purpose yielding only the predictable result of providing a higher gain beam to one of ordinary skill in the art. 

Re Claim 11: The disclosures of Yehezkely as modified have been discussed above. 
Yehezkely as modified discloses:  A communication terminal, comprising a main board and the antenna system according to claim 3, wherein the main board serves as the system ground unit (para 0026 and as evidenced by Figs 2, 4 the main board upon which the radio circuitry and antenna elements are fixed serves as the ground unit, 417 and 418, for the antenna system).
Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive.  The Examiner maintains the rejections for the following reasons:
The Applicant argues on pages 2 and 3, “…In the linear antenna array, units are arranged in one row…In the planar antenna array, units are arranged in more than one rows…It should be clear that, a planar antenna array including two rows is not equal to two linear antenna arrays, for that two linear antenna arrays are feed individually but a planar antenna array is feed by one feeding path...”.
	The Examiner respectfully disagrees.  The Applicant’s disclosure recites “two linear arrays” while the figures and disclosure only present one feed structure for the “two linear arrays” on each side of the ground plane.  Nowhere does Applicant’s disclosure recite two separate or independent feed structures for the linear arrays and in fact only describes a single feed for each pair of linearly arranged antenna elements just as Yehezkely does.  Therefore, by way of the Applicant’s disclosure, it appears that two linear arrays on a same side of the ground plane need not have two separate and/or independent feed structures per the manner in which the Applicant has defined the terms and used the terms in the disclosure.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK R HOLECEK/Examiner, Art Unit 2845    

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                                                                                                                                                                                                                            
February 5, 2021